Citation Nr: 0931144	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
postoperative residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which, in 
relevant part, denied the Veteran's claim for a rating higher 
than 20 percent for his left wrist disability - and, 
specifically, the postoperative residuals of the fracture.  
In that same decision, however, the RO increased the rating 
for his left median neuropathy from 20 to 40 percent 
effective April 11, 2002.  But since his notice of 
disagreement (NOD) and substantive appeal (VA Form 9) 
indicated he was only contesting the 20 percent rating for 
his left wrist fracture, this is the only issue before the 
Board.  See 38 C.F.R. § 20.200 (2008).

In May 2007 the Board remanded this claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The Veteran is left-hand dominant.

2.  Although not normal range of motion, his left wrist has 
motion in every direction (extension/dorsiflexion, palmar 
flexion, radial and ulnar deviation) and, therefore, is not 
ankylosed.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
20 percent for the postoperative residuals of the left wrist 
fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5214, 5215 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's increased-rating claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.  

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  That is, by way of letters dated in June 
2002, June 2007, and March 2009 the Veteran was advised of 
the evidence needed to substantiate his claim and apprised of 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

Not all of those VCAA notice letters were issued prior to the 
initial adjudication of the Veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But since providing all necessary 
VCAA notice, the AMC has readjudicated his claim in a 
supplemental statement of the case (SSOC) issued in April 
2009.  This is important to point out because the Federal 
Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate 
VCAA notice is provided prior to the statement of the case 
(SOC) or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
held that any error in a VCAA notice, concerning any element 
of a claim, is presumed prejudicial, and that VA then bears 
the burden of rebutting this presumption.  


However, in Shinseki v. Sanders, 556 U. S. ___ (2009), the 
U.S. Supreme Court overturned the lower Federal Circuit 
Court's decision and held instead that "the party that seeks 
to have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted." Id., 
citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also 
Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam) (finding error harmless "in the absence of any 
showing of . . . prejudice").  The Supreme Court emphasized 
that its holding did not address the lawfulness of the U.S. 
Court of Appeals for Veterans Claims' reliance on the premise 
that a deficiency with regard to informing a Veteran about 
what further information was necessary to substantiate his 
claims had a "natural effect" of prejudice, but that 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not.  
(slip. op. at 3).  

Prejudicial deficiencies of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 



Here, the Veteran and his representative have not made any 
allegation of preducial error in the VCAA notice they 
received (or did not receive).  And regardless, the Board 
finds that not receiving notice of the type contemplated by 
the Vazquez-Flores' decision will not affect the essential 
fairness of the adjudication because the diagnostic criteria 
used to determine the relative severity of the Veteran's 
service-connected left wrist disability were explained in the 
July 2003 rating decision.  And there has been further 
discussion of these requirements in the SOC and the SSOC 
since issued.  See Mayfield and Prickett, both supra.

It further deserves mentioning that the Veteran is 
represented by an accredited Veteran's service organization - 
the American Legion - which has significant experience 
handling claims for VA benefits.  Thus, his representative is 
presumably aware of the requirements for obtaining a higher 
rating for the disability on appeal, as well as the 
particular nuances involved in VA's adjudicatory process.  So 
if there arguably is any deficiency in the notice to the 
Veteran, it is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent records 
that he and his representative identified, including records 
from the Social Security Administration (SSA).  38 C.F.R. 
§ 3.159(c)(2).  See also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Veteran was also afforded two VA 
compensation examinations to assess the severity of his 
service-connected left wrist fracture, the most recent of 
which was performed in March 2009.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In light of this development, 
the Board is satisfied the RO and AMC have substantially 
complied with the May 2007 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Merits of the Claim

The Veteran fractured his left wrist in November 1980, while 
in the military, and subsequently had surgery involving a 
closed reduction.  A later, June 1986, RO decision granted 
service connection for the postoperative residuals of that 
left wrist injury.  This disability was eventually rated as 
20-percent disabling.  In April 2002, the Veteran filed a 
claim for a higher rating and, when denied in July 2003, this 
appeal ensued.  

Unfortunately, the Veteran developed carpal tunnel syndrome 
in his left wrist as a result of his left wrist fracture.  
And as already alluded to, service connection since has been 
granted and a separate 40 percent rating assigned for his 
left median neuropathy from the carpal tunnel syndrome.  So 
he already receives additional compensation for that.  That 
issue, however, is not currently before the Board.  
Therefore, the Board will focus exclusively on the 
symptomatology associated with the left wrist fracture 
(limitation of motion), not the additional symptomatology 
associated with the left median neuropathy (numbness, 
tingling, decreased grip strength), so as to avoid violating 
VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Since the residuals of the Veteran's left wrist fracture 
include limitation of motion, Diagnostic Code (DC) 5215 would 
generally be the most appropriate diagnostic code to apply.  
But this code provides, at most, a 10 percent rating -
irrespective of whether the disability is affecting the major 
or minor wrist.  According to this code, for limitation of 
motion of either the major or minor wrist, if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm, then a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, DC 5215.  The Veteran already has a higher 20 
percent rating, however.

Since a rating higher than 20 percent is not available under 
DC 5215, the Board must therefore consider other potentially 
applicable diagnostic codes, including DC 5214 for ankylosis 
of the wrist.  Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  Disney v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).  Indeed, the RO has assigned a 20 percent 
rating for the Veteran's left wrist fracture under this code 
provision - even though, as will be discussed below, his left 
wrist is not ankylosed.

Under DC 5214, a 20 percent rating is assigned for favorable 
ankylosis of the minor wrist in 20 to 30 degrees of 
dorsiflexion.  The next higher rating of 30 percent is 
assigned for ankylosis of the minor wrist in any other 
position, except favorable.  And a 40 percent rating requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 
5214.

Since, however, the evidence shows the Veteran's left wrist 
has motion in every direction (extension/dorsiflexion, palmar 
flexion, radial and ulnar deviation), by definition it is not 
ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Therefore, 
technically speaking, a rating under DC 5214 is not 
justifiable - although the Board will not disturb the 20 
percent rating currently in effect under this code provision.  
But, clearly, a rating higher than 20 percent is not 
warranted for the Veteran's left wrist fracture and the 
associated postoperative residuals.

The only medical records that include range-of-motion testing 
are the reports of two VA compensation examinations, neither 
of which shows the Veteran's left wrist is ankylosed.  The 
first VA examination, performed in June 2002, revealed that 
his left wrist had extension to 30 degrees, flexion to 40 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 20 degrees.  And although he complained of severe pain 
with light resistance, there was no indication that he was 
unable to move this wrist in any direction, thereby 
precluding a finding of ankylosis. 

A more recent VA examination performed in March 2009 showed a 
significant decline in range of motion of the Veteran's left 
wrist; however, motion was still maintained in every 
direction.  For example, testing revealed dorsiflexion 
(extension) of 20 degrees, palmar flexion of 10 degrees, 
radial deviation of 5 degrees, and ulnar deviation of 10 
degrees.  The examiner noted there was objective evidence of 
pain with active motion, pain with repetitive use, and 
additional limitation of motion after three repetitions.  But 
the Veteran's left wrist still exhibited motion in every 
direction after three repetitions, with dorsiflexion of 10 
degrees, palmar flexion of 10 degrees, radial deviation of 5 
degrees, and ulnar deviation of 10 degrees.  Thus, the only 
difference after three repetitions was a 10-degrees decrease 
in dorsiflexion.  In short, these findings confirm the 
Veteran's left wrist is not ankylosed, thereby precluding a 
disability rating higher than 20 percent under DC 5214. 

The Board also finds no other basis to assign a disability 
rating higher than 20 percent for the Veteran's left wrist 
fracture.  In DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss cause additional disability must be 
considered.  See 38 C.F.R. 4.40, 4.45, and 4.59 (2006).  
However, consideration of functional loss due to pain is not 
required when, as in this case, the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the Veteran's service-connected 
postoperative residuals of a left wrist fracture.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied

III.  Consideration of an Extra-schedular Evaluation

In exceptional cases, where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this particular case at hand, though, the Board finds that 
the Veteran's symptomatology due to his left wrist fracture 
and limitation in occupational functioning are reasonably 
contemplated by the rating schedule under the first prong of 
the analysis.  It is therefore unnecessary to reach the 
question concerning whether there is marked interference with 
employment.  But even assuming for the sake of argument that 
the second prong of Thun applies, there is still no evidence 
that the Veteran's left wrist fracture causes marked 
interference with employment, meaning above and beyond that 
contemplated by his schedular rating presently assigned.  

The record shows the Veteran stopped working as a heavy 
equipment operator in 1998 following an injury to his lower 
back, not because of his left wrist disability.  In addition, 
a July 2000 decision of the Social Security Administration 
(SSA) indicates he was awarded disability benefits based on 
his low back disability involving mild diffuse bulging at L2-
3, L3-4, and L4-5, as well as on account of his carpal tunnel 
syndrome of the left wrist.  That decision, however, made no 
specific reference to his left wrist fracture and other 
associated residuals.  But even assuming for the sake of 
argument that the SSA considered his left wrist fracture 
as part and parcel of his carpal tunnel syndrome disability, 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board is not disputing the Veteran's left wrist fracture 
negatively affects his ability to work as a heavy equipment 
operator.  But according to 38 C.F.R. § 4.1, the degrees of 
disability specified in the Rating Schedule (keeping in mind 
he has 20 and 40 percent schedular ratings for his left 
wrist, inclusive of the left median neuropathy from the 
carpal tunnel syndrome) are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  But this, alone, is not tantamount to 
concluding there is marked interference with his employment.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  

For these reasons and bases, the Board is not required to 
remand this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for disability rating higher than 20 percent for 
the postoperative residuals of the left wrist fracture is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


